 Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 1 of 10                      PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

Wendy Brisentine and                            )
April Brisentine and                            )
Amber Reeves, on behalf of themselves and       )
all others similarly situated                   )
                                                )
            Plaintiff,                          )
                                                )        Civil Action, Case No.: ____________
v.                                              )
                                                )        JURY DEMANDED
NORTHWEST TENNESSEE FOOT CLINIC, )
PLLC a Tennessee Limited Liability Company, and )
DR. ELIZABETH LU                                )
                                                )
                                                )
                                                )
            Defendants.                         )


                      VERIFIED COMPLAINT FOR VIOLATION OF
                         THE FAIR LABOR STANDARDS ACT


       COME NOW the Plaintiffs, Wendy Brisentine, April Brisentine, and Amber Reeves

(hereinafter referred to as “Ms. Wendy Brisentine,” “Ms. April Brisentine,” “Ms. Amber Reeves,”

or “Plaintiffs”), on behalf of themselves and all others similarly situated, by and through counsel,

for their Complaint against Defendants, Northwest Tennessee Foot Clinic, PLLC and Dr. Elizabeth

Lu (hereinafter “Defendants”), states and alleges as follows this Complaint:

                               NATURE OF THE COMPLAINT

   1. Plaintiffs bring a cause of action under federal law, specifically the Fair Labor Standards

       Act (“FLSA”), 29 U.S.C. § 201, et seq.
Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 2 of 10                     PageID 2



 2. Plaintiffs bring this action against Defendant, Northwest Tennessee Foot Clinic, PLLC, a

    Tennessee limited liability company, for unpaid overtime compensation, minimum wage,

    related penalties and damages, and failure to pay her for all hours worked.

 3. Plaintiffs are former employees of Defendants and allege that Defendant failed and refused

    to pay her the statutory required overtime premium for all hours worked over forty in a

    designated work week.

 4. Plaintiffs also allege that Defendant failed and refused to pay them the statutory required

    minimum wage for all hours worked.

 5. Defendant’s practices are in direct violation of the Fair Labor Standards Act (“FLSA”), 29

    U.S.C. § 201, et seq. Plaintiffs seek declaratory relief, straight time wages equaling at least

    minimum wage for all hours worked, overtime premiums for all hours worked over forty

    in any given work week required, suffered, or permitted by Defendant, overtime wages for

    all hours worked and not compensated, liquidated and/or other damages as permitted by

    applicable law; attorneys’ fees, costs, and expenses incurred in this action.

 6. Defendants’ practice and policy is, and has been since at least May 2016 to willfully fail

    and refuse to pay Plaintiffs and similarly situated employees minimum wage for all hours

    worked, specifically for travel and training time, to willfully fail and refuse to pay overtime

    rates for travel and training time, and to willfully fail and refuse to pay an overtime

    premium due and owing to Plaintiffs for all hours worked over forty (40) in a work week

    in violation of the FLSA notwithstanding the fact that Plaintiffs and those similarly situated

    to Plaintiffs are non-exempt employees entitled to an overtime premium under the FLSA.

 7. From approximately May 2016 to present, Plaintiffs, and those similarly situated hourly

    employees, have worked overtime hours during a work week without receiving an overtime



                                              2
Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 3 of 10                 PageID 3



    premium for these hours. Further, Plaintiffs and those similarly situated assert that the

    hours for which they were not compensated did not count towards forty hours in a work

    week, resulting in the underpayment of overtime wages.

                                         PARTIES

 8. Ms. Wendy Brisentine is an adult resident of Bells, Crockett County, Tennessee.

 9. Ms. April Brisentine is an adult resident of Dyersburg, Dyer County, Tennessee.

 10. Ms. Amber Reeves is an adult resident of Dyersburg, Dyer County, Tennessee.

 11. Plaintiffs and those similarly situated to her are employees of Defendant for FLSA

    purposes.

 12. Members of the collective action and/or prospective members are those current and former

    hourly rate employees who were suffered or permitted to work by Defendants during travel

    time to and from the Dyersburg Office, Ripley Office, and Union City Office, and were

    paid less than minimum wage and/or their regular rate for these travel time hours, who

    were not paid overtime wages for these travel time hours, and whose travel time hours did

    not count toward overtime hours.

 13. Defendant Northwest Tennessee Foot Clinic, PLLC is a Tennessee Professional limited

    liability company doing business in Dyer County Tennessee and it can be reached for

    service through its registered agent, Elizabeth Lu, DPM at 620 US Highway 51 Byp. E,

    Dyersburg, TN 38024-2153.

 14. Upon information and belief, Defendant Dr. Elizabeth Lu is an individual resident of Dyer

    County who can be reached for service at 620 US Highway 51 Byp. E, Dyersburg, TN

    38024-2153.




                                             3
Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 4 of 10                    PageID 4



 15. At all relevant times complained of herein, Defendant was an employer under 29 U.S.C.

    § 203(e)(1).


                                  JURISDICTION AND VENUE

 16. This action for damages is brought pursuant to the Fair Labor Standards Act, 29 U.S.C. §

    201, et seq. This Court has federal question subject matter jurisdiction pursuant to 29

    U.S.C. §§ 216(b) and 217.

 17. Defendant is a legal entity and has sufficient minimum contacts with the State of Tennessee

    such that it is subject to service of process in Tennessee and does business in the state of

    Tennessee. Therefore, this Court has personal jurisdiction over Defendant.

 18. Defendant does business in the Eastern Division of Western District of Tennessee.

    Furthermore, a substantial part of the events giving rise to Plaintiff’s claims occurred in

    the Eastern Division of the Western District of Tennessee. Thus, pursuant to 28 U.S.C. §

    1391(b), venue for this action properly lies in the Eastern Division of the Western District

    of Tennessee.

                        REPRESENTATIVE ACTION ALLEGATIONS

 19. Plaintiffs bring this Complaint as a collective action pursuant to Section 16(b) of the FLSA,

    29 U.S.C. § 216(b), on behalf of all persons who were, are, or will be employed by

    Defendants for the last three years from the commencement of this action, who were paid

    on an hourly rate basis have not been compensated for all hours worked, and/or who have

    not been compensated at one and one half times the regular rate of pay for all work

    performed in excess of forty hours per week, and/or who have been compensated at less

    than minimum wage for hours worked.




                                              4
Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 5 of 10                   PageID 5



 20. This Complaint may be brought and maintained as a collective action pursuant to Section

    16(b) of the FLSA, 29 U.S.C. § 216(b), for all claims asserted by Plaintiffs because their

    claims are similar to collective action members or putative collection action members.

 21. Plaintiffs, collective action members, and putative collective action members are similarly

    situated because they work as hourly employees for Defendant, they had substantially

    similar job requirements and job duties as hourly employees of Defendant, and were

    subject to Defendant’s common practice, policy or plan of refusing to pay employees for

    all hours worked, refusing to pay an hourly rate of at least minimum wage and/or their

    regular rate for all hours worked, failing to pay overtime wages for travel time and training

    time hours, and failing to include travel time and training time in hours worked up to forty

    (40) in a workweek.

                                  FACTUAL BACKGROUND

 22. Defendant employed Ms. Wendy Brisentine beginning in approximately March 2017 to

    November 9, 2018.

 23. Defendant hired Ms. Wendy Brisentine as a P.A.

 24. During her employment Defendant paid Ms. Wendy Brisentine by the hour.

 25. Ms. Wendy Brisentine primarily worked at the Dyersburg, TN office.

 26. Defendant employed Ms. April Brisentine beginning in approximately August 2012 to

    December 31, 2018.

 27. Ms. April Brisentine worked as a Medical Assistant and Front Desk.

 28. During her employment Defendant paid Ms. April Brisentine by the hour.

 29. Ms. April Brisentine primarily worked at the Dyersburg, TN office.




                                             5
Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 6 of 10                     PageID 6



 30. Defendant employed Ms. Amber Reeves beginning in approximately January 2016 to May

    2017.

 31. Ms. Amber Reeves worked as a Medical Assistant.

 32. During her employment Defendant paid Ms. Amber Reeves by the hour.

 33. Ms. Amber Reeves primarily worked at the Dyersburg, TN office.

 34. As part of their job duties, Plaintiffs also performed work at Defendant’s Union City and

    Ripley Tennessee locations.

 35. Defendant required Plaintiffs to report to the Dyersburg office location each morning.

 36. While at the Dyersburg location, Plaintiffs and those similarly situated would load any

    necessary equipment in a vehicle.

 37. While at the Dyersburg location, Plaintiffs and those similarly situated would wait for other

    employees to arrive including waiting for Dr. Elizabeth Lu.

 38. After the vehicle had been loaded, Plaintiffs, those similarly situated, and Dr. Lu would

    drive to one of Defendant’s other office locations.

 39. Plaintiffs and those similarly situated received their assignment, met with their fellow co-

    workers, collected and loaded materials and equipment that would be needed for the day,

    and got in the vehicle that would travel to the secondary office location upon arrival.

 40. Plaintiffs and those similarly situated were performing this work for the primary benefit of

    Defendant.

 41. After completing work at Defendant’s other office location, Plaintiffs, those similarly

    situated, and Dr. Lu would return to the Dyersburg office location.

 42. Upon return, Plaintiffs and those similarly situated would unload the vehicle.




                                              6
Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 7 of 10                   PageID 7



 43. Upon return, Plaintiffs and those similarly situated would place used instruments in the

    autoclave for disinfecting, thereby performing work.

 44. Plaintiffs and those similarly situated were not compensated for all of their time spent

    traveling between Defendant’s offices.

 45. Further, Plaintiffs and those similarly situated were required to attend mandatory training

    sessions during their alleged lunch break.

 46. Plaintiffs and those similarly situated were not clocked in or paid for these mandatory

    training lunches.

 47. Plaintiffs and those similarly situated attended the mandatory training sessions for the

    primary benefit of Defendant.

 48. Defendants did not include these mandatory training sessions when calculating employees’

    hours worked for any given workweek.

 49. All of the work described above is an integral and indispensable part of Defendant’s

    principal activities.

                                         COUNT I

              VIOLATION OF THE FAIR LABOR STANDARDS ACT

 50. Plaintiffs re-allege and incorporates herein the allegations contained in the Paragraphs

    above as they were set forth fully herein.

 51. Upon information and belief, at all relevant times, Defendants have been, and continues to

    be, an “employer” engaged in the interstate “commerce” and/or in the production of

    “goods” for “commerce” within the meaning of the FLSA, 29 U.S.C. § 203.

 52. Upon information and belief, at all relevant times, Defendants employed and continues to

    employ “employee[s].”



                                             7
Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 8 of 10                   PageID 8



 53. Upon information and belief, at all relevant times, Defendants had/have gross operating

    revenues in excess of $500,000.00 (Five Hundred Thousand Dollars).

 54. The FLSA requires each covered employer, such as Defendants, to compensate all non-

    exempt employees for all hours worked and compensate all non-exempt employees at a

    rate of not less than one and one-half the regular rate of pay for work performed in excess

    of forty hours in a work week.

 55. Plaintiffs and similarly situated employees are not exempt from the right to receive

    overtime pay or to be paid for all hours worked under the FLSA, including time worked

    during the travel time and training lunches.

 56. Plainitffs and similarly situated employees are entitled to be paid the minimum wage for

    all hours worked and are entitled to be paid overtime compensation for all hours worked

    over forty in a given work week, including work performed during the travel time and

    training lunches.

 57. As a result of Defendant’s failure to compensate Plaintiffs and similarly situated

    employees for all hours worked and to compensate them at a rate of not less than one and

    one-half times the regular rate of pay for all work performed in excess of forty hours in a

    work week, Defendants violated the FLSA, including 29 U.S.C. § 207(a)(1) and § 206(a).

 58. Defendant’s failure to compensate Plaintiffs and similarly situated employees for all hours

    worked and to compensate them at a rate of not less than one and one-half times the regular

    rate of pay for all work performed in excess of forty hours in a work week was not a good

    faith violation of the FLSA under 29 U.S.C. § 260.

 59. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA within the

    meaning of 29 U.S.C. § 255(a).


                                              8
Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 9 of 10                    PageID 9



                                       PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs and employees similarly situated to her pray for relief as follows:

    1. A declaratory judgment that the practices complained of herein are unlawful under the

        FLSA;

    2. Pre-Judgment interest, as provided by law;

    3. An award of money damages for unpaid wages, including liquidated damages, front

        pay, back pay, and penalties in an exact amount to be determined at trial;

    4. Award Plaintiffs and those similarly situated costs and expenses of this action incurred

        herein, including reasonable attorneys’ fees and expert fees; and

    5. Designation of this action as a collective action on behalf of the proposed members of

        the FLSA representative action and prompt issuance of notice pursuant to 29 U.S.C. §

        216(b) to all similarly situated members of the FLSA opt-in class apprising them of the

        pendency of this action and permitting them to assert timely FLSA claims in this action

        by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

    6. Designation of Plaintiffs Wendy Brisentine, April Brisentine, and Amber Reeves as

        Representative Plaintiff of the putative members of the FLSA representative action;

    7. Any and all such other and further legal and equitable relief as this Court deems

        necessary, just, and proper.

                              DEMAND FOR JURY TRIAL

    Plaintiffs and those similarly situated to her hereby demand a jury trial on all causes of

 action and claims with respect to which she has a right to jury trial.




                                               9
Case 1:19-cv-01122-JDB-jay Document 1 Filed 06/11/19 Page 10 of 10      PageID 10



Dated: June 11, 2019                   Respectfully submitted,

                                       s/Bailey H. Dorsey
                                       Laura Ann E. Bailey, TN Bar No. 027078
                                       Alan G. Crone, TN Bar No. 014285
                                       Bailey H. Dorsey, TN Bar No. 33664
                                       THE CRONE LAW FIRM, PLC
                                       88 Union Avenue, 14th Floor
                                       Memphis, TN 38103
                                       901.737.7740 (voice)
                                       901.474.7959 (voice)
                                       901.474.7926 (fax)
                                       lbailey@cronelawfirmplc.com
                                       acrone@cronelawfirmplc.com
                                       bdorsey@cronelawfirmplc.com
                                       Attorneys for Plaintiff




                                     10
